Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
1.                  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/02/2022 has been entered.

Response to Amendment
2.	This in response to an RCE amendment filed 05/02/2022. No claims have been added. No claims have been canceled. Claims 2-7 and 9-21 have been amended. Claims 2-21 are still pending in this application.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barak et al. (PAT # 10,795,548) in view of Sussman et al. (PAT # 10,740,793 B1) and further in view of Shwe et al. (US PAT # 6,560,590 B1).

Regarding claims 2, 9 and 16, Barak teaches a web server (reads on web server 120 in Fig. 1, see corresponding text as well) system (reads on system 100, see col. 5, lines 63-65 and  col. 2, lines 22-25), method (see col. 3, lines 13-15) and non-transitory (see col. 3, lines 35-37), comprising:
a non-transitory memory (see col. 6,lines 53-55); and
one or more hardware processors coupled to the non-transitory memory (see col. 6,lines 53-55) and configured to read instructions from the non-transitory memory to cause the web server system to perform operations comprising:
determining user interaction data associated with one or more interactions of a user of a user device with one or more webpages of a website displayed on the user device (see col. 12 lines 46-62);
generating a customized website for the user (this reads on dynamically adding a new function, see col. 12, lines 63-67 and col. 14, lines 34-37); and 
providing the generated customized website for display on the user device (col. 14, lines 37-41).

		Barak features already addressed in the above rejection of independent claims 2, 9 and 16. Barak does not specifically “determining a likelihood of the user initiating a particular interaction with a service provider associated with the web server system based on the user interaction data” and “in response to determining that the likelihood exceeds a threshold”. 

However, Sussman teaches predictions may specify a likelihood or a probability that the consumer will visit a particular webpage within the next configurable number (e.g., 2, 5, 8, 34) of transitions. In one implementation, the prediction is determined based on calculating the weighted sum of probabilities that the consumer will arrive at the webpage associated with a node in the compressed transition matrix. As described above the webpage may be webpage for purchasing an item and/or promotion. Accordingly, the prediction circuitry may further predict a likelihood or a probability that the consumer will make a purchase during a pre-specified period and/or a current session. In some implementations, the probability of a consumer reaching a particular webpage at a current session maybe presented only if the probability exceeds a particular threshold. In some implementations, the prediction system may specify whether a consumer is likely to reach the particular webpage during a current session. Again, the consumer reaching the particular webpage is deemed likely only if the probability of the consumer reaching that webpage exceeds a configurable threshold (see col. 31 line 47 through line 32 line 8).
 
	Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the claimed invention, to predict a particular interaction based on a threshold, as taught by Sussman, into the teachings of Barak in order to enhance the services provided to the user by offering the user customized and specific services based on his/her need and desire. 

Barak and Sussman features already addressed in the above rejection of independent claims 2, 9 and 16. Neither bark nor Sussman specifically teach “determining that a website feature reduces the likelihood of the first user initiating the particular interaction with the service provider based on second user interaction data associated with one or more second interactions of a second user of a second
user device with the one or more webpages”. 

	However, Shwe teaches that a user might be presented with a customized webpage that contains the relevant FAQ entries in it (col. 1, lines 51-53). IN other words, the Examiner interpreting the FAQ presented in a customized page to the first user to be the claimed “second user interactions”. 

Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the claimed invention, to offer the a customized page displaying other users FAQ, as taught by Shwe, into the combination of Barak and Sussman, in order to eliminate or reduce the need to reach a service provider by relying on answers from the provided FAQ.  

Regarding claims 3, 10 and 17, the combination of Barak, Sussman and Shwe teaches wherein the first user interaction data is determined based on a set of requests received from the first user device via the one or more webpages (see Barak col. 12 lines 46-62 and col. 13, lines 56-62).

Regarding claims 4, 11 and 18, the combination of Barak, Sussman and Shwe teaches wherein the determining the first user interaction data comprises obtaining information including at least one of first user information associated with the first user, user device location information associated with the first user device, user device type associated with the first user device, a current webpage of the website displayed on the first user device (see Barak col. 15, lines 7-21) … or authenticated session information.

Regarding claims 5, 12 and 19, the combination of Barak, Sussman and Shwe teaches wherein the website feature includes a frequently asked question (FAQ) link, and wherein the generating the
customized website comprises including the FAQ link in the customized website (see Shwe col. 1, lines 51-53). 

Regarding claims 6, 13 and 20, the combination of Barak, Sussman and Shwe teaches wherein the customized website is generated further based on one of a location of the first user device, an age of the first user, a web browser type of a web browser used to display the one or more webpages on the first user device, a time of day, or an event being provided on the first user device (in Barak this can read on adding shopping cart function that lists a set of products the user of the user device 110 has selected while browsing a website, using the browser 112, that is provided by the web server 120 (e.g., an online catalog), see other functions based on events col. 9, lines 42-65).

Regarding claims 7 and 14, the combination of Barak, Sussman and Shwe teaches wherein the operations further comprise: transmitting the first user interaction data to a predictive management system (see Barak col.12 and lines 63-67).

Regarding claims 8 and 15, the combination of Barak, Sussman and Shwe teaches wherein the operation further further comprise: receiving a set of instructions from the predictive management system; and updating the customized website based on the set of instructions (see Barak col.2, lines 43-63).

Claims 21 is rejected for the same reasons addressed in claims 7-8 and 14-15.


Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rasha S. AL-Aubaidi whose telephone number is (571) 272-7481.  The examiner can normally be reached on Monday-Friday from 8:30 am to 5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ahmad Matar, can be reached on (571) 272-7488.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/RASHA S AL AUBAIDI/               Primary Examiner, Art Unit 2652